Citation Nr: 0032662	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from August 1990 to July 1999 with six years prior 
active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1999, a statement of the case was issued 
in August 1999, and a substantive appeal was also received in 
August 1999.  

Although the veteran's appeal also initially included the 
issue of entitlement to service connection for left knee 
disability, that benefit was granted in full by rating 
decision in December 1999.


FINDINGS OF FACT

1.  A current right shoulder disability related to the 
veteran's active military service has not been medically 
diagnosed.

2.  A current low back disability related to the veteran's 
active military service has not been medically diagnosed.


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

2.  Low back disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran was afforded VA 
examinations in March 1999 and September 1999.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, the Board will proceed to consider the 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, _____ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate multiple complaints of right 
shoulder pain.  Diagnoses rendered during service pertaining 
to the right shoulder included infraspinatus strain, Stage I 
impingement syndrome, and ligamentous strain.

The veteran underwent a VA examination in March 1999 while 
still on active duty.  He indicated that he had hurt his 
shoulder in 1986 or 1987.  He complained of a throbbing, 
intermittent pain of 9 on a scale of 1 to 10.  The veteran 
also complained of swelling and stiffness in his right 
shoulder.  Physical examination revealed that the right 
shoulder had full range of motion with crepitus; there was no 
pain to palpation of the shoulder.  X-rays revealed a 
negative right shoulder examination.  The diagnosis was as 
follows:

Right shoulder pain, X-ray normal.  There 
is insufficient clinical evidence at 
present to warrant a diagnosis of any 
acute or chronic disorder or residuals 
thereof.

At a September 1999 VA joints examination, the veteran 
continued to complain of right shoulder pain.  Examination of 
the right shoulder included a negative impingement test.  The 
impression was as follows:

No previous injury of the shoulder, 
overuse syndrome.  This patient's overuse 
in other shoulder, no apparent 
compensable injury to the right shoulder.  
This shoulder pain is not due to any 
injury in the military.

As for the veteran's low back disability, service medical 
records indicate that the veteran made complaints of low back 
pain, especially near the end of his military service.  The 
service medical records reflect diagnoses of low back pain 
and back pain with persistent spasms.

At the March 1999 VA examination, the veteran stated that he 
had experienced significant back pain since January 1999.  He 
complained of pain in the low back that radiated to the 
middle of his back.  Physical examination revealed lumbar 
spine flexion to 65 degrees, and lumbar spine extension to 15 
degrees, with pain.  The veteran complained of pain to 
palpation over the lumbosacral spine and paraspinal muscles 
in the lumbar region.  X-rays of the lumbar spine revealed 
mild disc space narrowing at L5-S1 and five lumbar type 
vertebral bodies seen with congenital fusion on the left at 
L5-S1 and rudimentary rib on the left at T12.  The diagnosis 
was lumbosacral spine pain.  The examiner noted that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorder.

At a September 1999 VA joints examination, the veteran had 
limited motion of the lumbar spine with pain on motion.  The 
impression was back pain.  The examiner stated that there 
were no pathological sources of back pain.

At this point, the Board observes that while the March 1999 
and September 1999 VA examinations have reflected diagnoses 
of right shoulder pain and low back pain, pain alone without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

At this point the Board stresses that when a claim is filed 
for entitlement to service connection, there must be an 
initial finding of a current chronic disability.  Although 
the appellant may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims.  However, trained 
medical personnel have been unable to find a chronic right 
shoulder or low back disability capable of medical diagnosis.  
The Board is compelled to find that the preponderance of the 
evidence currently of record is against a finding that the 
veteran suffers from a right shoulder and low back disability 
related to his active military service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.

In closing, the veteran is advised that should medical 
diagnoses of right shoulder and/or low back disabilities be 
made in the future, he may always reopen his claims and the 
Board would encourage him to do so. 


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

